United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3156
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Raul Chavez-Rios,                       *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 6, 2007
                                Filed: September 14, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Raul Chavez-Rios (Chavez-Rios) pled guilty to conspiring to distribute
methamphetamine within 1,000 feet of a park, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), (b)(1)(B), 860(a), and 846 (Count 1); and distributing methamphetamine
within 1,000 feet of a park, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and
860(a) (Counts 2-4). Chavez-Rios acknowledged before entering his plea that he was
subject to a statutory mandatory minimum of 10 years in prison on Count 1. The
district court1 sentenced Chavez-Rios to the statutory minimum 120 months’

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
imprisonment and 5 years’ supervised release with the sentences on the counts to run
concurrently. On appeal, Chavez-Rios’s counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), arguing the sentence is unreasonable under United
States v. Booker, 543 U.S. 220 (2005). This argument is unavailing. Because
Chavez-Rios did not qualify for a substantial-assistance departure or for safety-valve
relief, the district court had no authority to impose a sentence below the statutory
minimum. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006); United
States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. We grant counsel leave
to withdraw, and we affirm.
                       ______________________________




                                         -2-